In a petition for a rehearing appellant insists that exhibit "F," a certified copy of the certificate of appointment of the receiver was not admissible, first, because it is a copy and, second, because the certificate does not comply with the statute. The certificate is as follows: *Page 34 
                "Certificate for Certified Copy.
"TREASURY DEPARTMENT,         } "Office of                    } ss.: "Comptroller of the Currency. }
"Under the provisions of § 884, of the Revised Statutes of the United States, U.S.C. title 28, § 663, I, F.G. Awalt, Acting Comptroller of the Currency, do hereby certify that the paper hereto attached is a true and complete copy of the original commission of William McKelvie as Receiver of the First National Bank of Lisbon, North Dakota, dated January 21, 1928, and signed J.W. McIntosh, Comptroller of the Currency, and of the whole of such original on file and of record in this office, and I further certify that William McKelvie acted continuously as Receiver of this bank from the date of his appointment of May 31, 1929.
"IN TESTIMONY WHEREOF, I have hereunto subscribed my name and caused my seal of office to be affixed to these presents at the Treasury Department, in the City of Washington and District of Columbia, this second day of November, A.D. 1929.
"[Signed] F.G. Awalt, "[Seal]                     "Acting Comptroller of the Currency.
Form 1980. 2-23-29-1000."
The certificate filed complies with the statute and also with Federal Statute, § 884 [U.S.C. title 28, § 663]. It certifies "that the paper attached is a true and complete copy of the original commission of William McKelvie as Receiver of the First National Bank of Lisbon, North Dakota, . . . and of the whole of such original on file and of record in this office." It is signed by the acting comptroller of the currency and sealed with the seal of the comptroller of the currency.
Section 884, Federal Statutes Annotated, Vol. 3 (U.S.C. title 28, § 663) reads as follows:
"Every certificate, assignment, and conveyance executed by the Comptroller of the Currency, in pursuance of law, and sealed with his seal of office, shall be received in evidence in all places and courts; and *Page 35 
all copies of papers in his office, certified by him and authenticated by the said seal, shall in all cases be evidence equally with the originals. . . ."
This latter section was construed by the supreme court of Nebraska in the case of Davis v. Watkins, 56 Neb. 288, 76 N.W. 575, in which the court said:
"But this exhibit is the original certificate, writing, or commission issued by the comptroller of the currency appointing Watkins receiver. If this appointment or writing had been deposited in the comptroller's office, then a copy thereof certified by him, and attested by his seal, would, by reason of the statute just quoted, have been competent evidence equally with the original, and the seal would have authenticated the genuineness of the comptroller's signature. . . ."
It was also construed by the Supreme Court of Massachusetts in the case of Weitzel v. Brown, 224 Mass. 190, 112 N.E. 945, in which the court said:
"It is plain under these statutes that all of the certificates from the comptroller's office authenticated by his seal were admissible in evidence. Keyser v. Hitz, 133 U.S. 138, 33 L. ed. 531, 10 S. Ct. 290; Bowden v. Johnson (Adams v. Johnson)107 U.S. 251, 27 L. ed. 386, 2 S. Ct. 246; Wigmore, Ev. §§ 1677 to 1684."
There is no merit to appellant's contention that the certificate should state that the copy was compared with the original on file in the office of the comptroller of the currency. The statute does not require it. The certificate does state that the document "Is a true and complete copy of the original commission . . . and of the whole of such original on file and of record in this office" and this implies that there was a comparison of the original and the copy.
Appellant also insists that we have overlooked the evidence, that there is nothing to show that the defendant knew all about the transaction any more than the bank knew all about it. Of course the bank knew all about it the same as the defendant. The correspondence shows conclusively that Adams needed a thousand dollars; that he wrote his friend Moore, sending him a note for a thousand dollars payable to the defendant bank, which he asked him to sign; told him in very plain language that he needed a thousand dollars; that he did not want to extend his credit at the bank and asked the defendant to exchange *Page 36 
notes; that he would give him security if he desired it; that the defendant thoroughly understanding that Adams wanted the money, signed the note to the bank, returned it, and kept the Adams note. He did not ask for security because he thought the Adams note was good. The bank knew all about the transaction, knew that the defendant didn't get any money, but that doesn't make any difference; defendant gave Adams the note so that Adams could get the money and since the bank parted with money for the note, the defendant is liable on it, and the petition for the rehearing must be denied.
CHRISTIANSON, BIRDZELL, NUESSLE, and BURR, JJ., concur.